   Case: 1:09-cr-00383 Document #: 868 Filed: 03/25/21 Page 1 of 1 PageID #:9519


                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION


UNITED STATES OF AMERICA                       )
                                               )    No. 09 CR 383
      v.                                       )
                                               )    Honorable Sharon Johnson Coleman
USA v. Guzman-Loera et al                      )


                            ATTORNEY DESIGNATION

      Please take notice that the undersigned Assistant United States Attorney has

been designated in the above captioned case.



Date: March 25, 2021

                                               Respectfully submitted,

                                               JOHN R. LAUSCH, JR.
                                               United States Attorney
                                               Northern District of Illinois

                                      By:       /s/ Christopher Catizone
                                               CHRISTOPHER CATIZONE
                                               Assistant United States Attorney
                                               219 S. Dearborn St., 5th Floor
                                               Chicago, Illinois 60604
                                               Tel: (312) 697-4088
